Case 3:13-cv-00082-CRS-CHL Document 464-2 Filed 07/18/19 Page 1 of 6 PageID #: 21533




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION


   CAUDILL SEED and WAREHOUSE       )
   COMPANY, INC. d/b/a CAUDILL SEED )
   COMPANY,                         )
                                    )
        Plaintiff,                  )                   Civil Action No. 3:13-CV-82-CRS-CHL
                                    )
   v.                               )
                                    )
   JARROW FORMULAS, INC.,           )
                                    )
        Defendant.                  )


                             DECLARATION OF BENJAMIN J. LEWIS

           I, Benjamin J. Lewis, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

            1.      I am a partner in the law firm of Bingham Greenebaum Doll LLP (“BGD”) and

    am licensed to practice law in the Commonwealth of Kentucky. This firm is counsel to Plaintiff

    Caudill Seed and Warehouse Company (“Caudill”) in this action. This Declaration is in support

    of Caudill’s Motion for the Award of Exemplary Damages, Prejudgment Interest, and

    Attorneys’ Fees.

           2.      I have reviewed the time entries of BGD in connection with work in this case.

           3.      I have also reviewed the invoices Frost Brown Todd LLC (“Frost”) provided to

   Caudill for services in this case.

           4.      I have also reviewed the invoices Pence & Ogburn, PLLC provided to Caudill for

   services in this case.

           5.       Pence & Ogburn, PLLC began representing Caudill in this matter in 2011.

           6.       Frost began representing Caudill in March, 2014 in the above captioned case.
Case 3:13-cv-00082-CRS-CHL Document 464-2 Filed 07/18/19 Page 2 of 6 PageID #: 21534




           7.      BGD’s work in representing Caudill in this matter began in July 2017, and has

   continued as needed through the execution of this Declaration.

           8.      To date, BGD worked the following hours in this matter:


                                           BILLING
    TIME KEEPER            YEAR            RATE           HOURS            TOTAL
    J. Mark Grundy
                                    2017        $425.00           280.90       $119,382.50
                                    2018        $440.00           170.20        $74,888.00
                                    2019        $460.00           319.60       $147,016.00
    Benjamin J. Lewis               2017        $275.00            87.20        $23,980.00
                                    2018        $290.00            70.10        $20,329.00
                                    2019        $300.00           499.50       $149,850.00
    Jared A. Cox                    2017        $270.00            60.00        $16,200.00
                                    2018        $295.00            84.40        $24,898.00
                                    2019        $305.00           614.60       $187,453.00
    Amanda L. Dohn                  2017        $200.00           104.30        $20,860.00
                                    2018        $195.00           251.80        $49,101.00
                                    2018        $205.00            67.90        $13,919.50
                                    2019        $220.00           740.40       $162,888.00
                                    2019        $230.00             3.20           $736.00
    Kyle W. Miller                  2017        $185.00            95.70        $17,704.50
                                    2018        $195.00           239.90        $46,780.50
                                    2018        $205.00           211.50        $43,357.50
                                    2019        $220.00           421.40        $92,708.00
                                    2019        $230.00            23.90         $5,497.00
    Gina M. Young                   2019        $220.00            52.80        $11,616.00
                                    2019        $230.00             6.30         $1,449.00
    Dianna G. Moore                 2018        $200.00           114.70        $22,940.00
                                    2019        $210.00           314.20        $65,982.00
    Christie L. Ferrell             2017        $205.00            25.30         $5,186.50
                                    2018        $210.00           142.00        $29,820.00
                                    2019        $220.00           300.50        $66,110.00
    Michelle A. Clark               2017        $200.00             8.50         $1,700.00
                                    2018        $225.00             6.40         $1,440.00
                                    2019        $235.00           284.60        $66,881.00
    TOTAL                                                       5,301.80     $1,490,673.00
Case 3:13-cv-00082-CRS-CHL Document 464-2 Filed 07/18/19 Page 3 of 6 PageID #: 21535




          9.      Mark Grundy, Ben Lewis, and Jared Cox are Partners; Amanda Dohn, Kyle

   Miller, and Gina Young are Associates; Dianna Moore and Christie Ferrell are Paralegals; and

   Michelle A. Clark is a Litigation Technology Specialist.

          10.      The foregoing hours were contemporaneously recorded as the case progressed;

    BGD’s fee arrangement is a hybrid contingency / flat fee which is not relevant to the calculation

    of reasonable attorneys’ fees in view of the lodestar method employed by the courts.

          11.     I have reviewed invoices from Pence & Ogburn, Pllc. That firm reported

   performing the following work for Caudill for pursuing and litigating this action:

    Time Keeper              Year    Billing Rate   Hours                Total
    Stephen B. Pence            2011           $300                  6            $1,800.00
                                2013           $300                 21            $6,300.00
                                2014           $300               28.5            $8,550.00
                                2015           $300                0.5             $150.00
    TOTAL                                                           56             $16,800


          12.     I have reviewed invoices from Frost Brown Todd. That firm report performing the

   following work for Caudill in this action related to defending Jarrow’s counterclaims:

    Time Keeper              Year    Billing Rate   Hours                Total
    Thomas O'Brien              2016           $430               38.8           $16,684.00
    Cory Skolnick               2016           $385               26.2           $10,087.00
    Paton Pelfrey               2016           $465                2.7            $1,255.50
    Thomas Gleason              2016           $255                 74           $18,870.00
    Karen Kutz                  2016           $190               10.3            $1,957.00
    Miles Harrison              2016           $220                5.9            $1,298.00
    TOTAL                                                        157.9           $50,151.50


          13.     I have reviewed invoices from Frost Brown Todd. That firm reported performing

   the following work for Caudill for pursuing and litigating this action:

    Time Keeper          Year         Billing Rate     Hours       Total
    Thomas O'Brien               2014          $395.00       868.4   $343,018.00
                                 2015          $415.00       847.4   $351,671.00
                                 2016          $430.00       529.9   $227,857.00
Case 3:13-cv-00082-CRS-CHL Document 464-2 Filed 07/18/19 Page 4 of 6 PageID #: 21536




                           2017        $460.00        86.9    $39,974.00
    Cory Skolnick          2014        $350.00       657.9   $230,265.00
                           2015        $375.00        290    $108,750.00
                           2016        $385.00       309.8   $119,273.00
                           2017        $405.00        41.2    $16,686.00
                           2018        $415.00         2.9     $1,203.50
    James Cockrum          2016        $390.00         1.5       $585.00
    Ann Schoen             2014        $425.00        42.8    $18,190.00
                           2015        $450.00         4.7     $2,115.00
                           2016        $475.00           1       $475.00
    Robert Dibert          2014        $350.00         0.2        $70.00
    Paton Pelfrey          2014        $430.00       128.3    $55,169.00
                           2015        $450.00        60.1    $27,045.00
                           2016        $465.00        34.4    $15,996.00
                           2017        $500.00           9     $4,500.00
    Scott Conley           2014        $280.00        14.9     $4,172.00
    Junis Baldon           2014        $250.00       667.2   $166,800.00
                           2015        $260.00       253.6    $65,936.00
                           2016        $270.00        40.1    $10,827.00
    Lisa Fowler            2014        $160.00       141.5    $22,640.00
    Yusef Norris           2014         $65.00         1.6       $104.00
    Reed Ennis             2014        $100.00         5.9       $590.00
    Barry Sears            2014        $125.00         6.1       $762.50
                           2016        $125.00         9.1     $1,137.50
    John Sparks            2014         $75.00        17.7     $1,327.50
    Thomas Gleason         2014        $235.00       749.2   $176,062.00
                           2015        $245.00       272.1    $66,664.50
                           2016        $255.00        539    $137,445.00
                           2017        $265.00       109.7    $29,070.50
                           2018        $270.00         5.3     $1,431.00
    Karen Kutz             2014        $180.00       545.8    $98,244.00
                           2015        $190.00        214     $40,660.00
                           2016        $190.00       229.1    $43,529.00
                           2017        $195.00        86.3    $16,828.50
                           2018        $195.00         1.6       $312.00
    Miles Harrison         2014        $190.00        161     $30,590.00
                           2015        $210.00       137.7    $28,917.00
                           2016        $220.00       136.4    $30,008.00
                           2017        $230.00        82.5    $18,975.00
    Melanie O'Grady        2014        $185.00        88.3    $16,335.50
                           2015        $195.00         5.8     $1,131.00
                           2016        $195.00         7.2     $1,404.00
    Jill Meyer             2014        $380.00         3.4     $1,292.00
Case 3:13-cv-00082-CRS-CHL Document 464-2 Filed 07/18/19 Page 5 of 6 PageID #: 21537




    Kathryn Comella                 2014           $210.00                4          $840.00
    Rebecca Bates                   2014           $275.00              6.5        $1,787.50
    Ann Frye                        2014           $135.00             30.5        $4,117.50
    Angela Hoyer                    2014           $135.00             45.7        $6,169.50
    Cara Jarrell                    2014           $135.00             52.5        $7,087.50
    Elizabeth Tannon                2014           $135.00             68.3        $9,220.50
    Connie Wilkinson                2014           $135.00              4.1          $553.50
    Michelle Hurst                  2014           $135.00               53        $7,155.00
    Christine Hahn                  2014           $145.00             23.1        $3,349.50
                                    2015           $150.00                5          $750.00
                                    2016           $155.00                9        $1,395.00
    Chongyang Ge                    2015           $210.00             56.3       $11,823.00
    Michelle Hurst                  2015           $135.00               22        $2,970.00
    Griffin Terry
    Sumner                          2016           $375.00              0.5         $187.50
    Nikki Howlett                   2014           $115.00               11        $1,265.00
                                    2016           $120.00               70        $8,400.00
    Theresa Ballard                 2015           $210.00              4.3         $903.00
    Kyle Johnson                    2015           $265.00              3.6         $954.00
    Kelly Kuhl                      2014           $165.00              3.7         $610.50

                                                                     8921.6    $2,645,576.50


          14.        Caudill initiated this lawsuit on January 25, 2013. Jarrow heavily litigated this

   action for the six and a half years it took to get before a jury. Indeed, the docket reflects over 440

   unique entries, many of which contain significant briefing and many pages of attachments.

   Caudill was forced to engage in: (i) pre-suit negotiations with Jarrow regarding Jarrow’s theft of

   Caudill’s trade secrets; (ii) research of pertinent law and the underlying facts in dispute; (iii)

   exchanging over 100,000 pages of discovery; (iv) drafting and filing of myriad motions,

   responses, and replies; (v) review and responses to Jarrow’s various court filings, including five

   motions for (or motions for leave or to reconsider) summary judgment; (vi) court appearances on

   many of these motions and at trial; (vii) preparation and participation in trial before a jury from

   June 3-26; (viii) filing or responding to ten motions in limine pretrial; and (ix) the instant Motion

   practice.
Case 3:13-cv-00082-CRS-CHL Document 464-2 Filed 07/18/19 Page 6 of 6 PageID #: 21538




                15.   In addition to attorneys’ fees, Caudill incurred costs which will be filed in a

    separate Bill of Costs.




   I declare under penalty of perjury that the foregoing is true and correct.



   Executed on July 18, 2019                                /s/ Benjamin J. Lewis
                                                            BENJAMIN JOEL LEWIS




   20367172.1
